Case: 21-60938     Document: 00516495247         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 4, 2022
                                  No. 21-60938
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Grace Velancous Serpa,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A089 936 087


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Grace Velancous Serpa, a native and citizen of Peru, petitions for
   review of the dismissal by the Board of Immigration Appeals (BIA) of her
   appeal from the decision by the immigration judge ordering her removal.
   Specifically, Velancous Serpa challenges the denial of her application for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60938      Document: 00516495247          Page: 2   Date Filed: 10/04/2022




                                    No. 21-60938


   adjustment of status under 8 U.S.C. § 1255(a), which she requested after
   being granted a visa as a self-petitioner under the Violence Against Women
   Act (VAWA).
          Under § 1255(a), an alien with an approved petition for classification
   as a VAWA self-petitioner may have her status adjusted to a lawful
   permanent resident by the Attorney General “in his discretion.” Pursuant
   to 8 U.S.C. § 1252(a)(2)(B)(i), we lack jurisdiction to review a denial of
   discretionary relief, including “any judgment regarding the granting of relief
   under § . . . 1255.” See Patel v. Garland, 142 S. Ct. 1614, 1621-22 (2022)
   (internal quotation marks omitted). However, there are exceptions to the
   jurisdiction-stripping provisions of § 1252(a)(2)(B) for “constitutional
   claims or questions of law.” § 1252(a)(2)(D); see Patel, 142 S. Ct. at 1623.
          We lack jurisdiction to consider Velancous Serpa’s challenge to the
   agency’s denial on discretionary grounds of her request for adjustment of
   status under § 1255(a). In Patel, 142 S. Ct. at 1621-22, the Supreme Court
   confirmed that § 1252(a) strips courts of jurisdiction to review any and all
   decisions relating to the granting or denying of relief under § 1255 and the
   other enumerated statutes.      There is no merit to Velancous Serpa’s
   arguments that the agency’s adverse credibility determination and its alleged
   failure to consider her favorable equities raise legal or constitutional
   questions that are reviewable under § 1252(a)(2)(D). See Garland v. Ming
   Dai, 141 S. Ct. 1669, 1681 (2021); Nastase v. Barr, 964 F.3d 313, 319 (5th Cir.
   2020) (stating that an alien “may not—merely by phrasing his argument in
   legal terms—use those terms to cloak a request for review of the BIA’s
   discretionary decision, which is not a question of law”) (internal quotation
   marks, brackets, and citation omitted).
          The petition for review is DISMISSED.




                                         2